NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 08a0614n.06
                          Filed: October 14, 2008

                                    No. 07-5370

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT




CARL R. SEIDER,                               )
                                              )
      Plaintiff-Appellant,                    )
                                              )
v.                                            )   ON APPEAL FROM THE UNITED
                                              )   STATES DISTRICT COURT FOR
TIMOTHY HUTCHISON; MICHAEL MOYERS;            )   THE EASTERN DISTRICT OF
KNOX COUNTY, TENNESSEE; KNOX                  )   TENNESSEE
COUNTY ELECTION COMMISSION; BROOK             )
THOMPSON,                                     )
                                              )
      Defendants-Appellees.



Before: SILER, BATCHELDER, and ROGERS, Circuit Judges.

      PER CURIAM. Plaintiff Carl Seider appeals the district court’s dismissal of

his complaint against Timothy Hutchison, Michael Moyers, Knox County, Tennessee,

the Knox County Election Commission, and Brook Thompson (collectively

“Defendants”). His complaint alleged numerous federal and state law claims

challenging the outcome of the May 2006 primary election of Hutchison as the

Republican nominee for Knox County Sheriff. We conclude that Seider’s claims for

injunctive relief and mandamus are moot, and we affirm the judgment of the district
court dismissing these claims. However, because the district court erroneously

applied the Burford abstention doctrine, we reverse its decision to abstain, vacate its

judgment dismissing with prejudice Seider’s claims for damages, and remand for

further proceedings consistent with this opinion.

                                I. BACKGROUND

      In May 2006, Seider filed a complaint in the Chancery Court for Knox County,

Tennessee, challenging the legality of the primary election for the Republican

nomination for Knox County Sheriff. He had run in the election as a write-in

candidate but lost to the incumbent, Hutchison. The crux of Seider’s complaint was

that Hutchison was ineligible to run for sheriff because of the term limit laws in the

Knox County Charter. The Defendants removed the case to the district court.

      While the case was pending before the district court, the Knox County

Chancery Court in a companion case held that the term limits laws in the Knox

County Charter violated the Tennessee Constitution in Jordan v. Knox County, No.

16799-1. Seider was not a party to the Jordan litigation. However, as a result of the

ruling, term-limited officials, including Hutchison, were allowed to take office. At

the time the Defendants filed their motion to dismiss in the district court, Jordan was

on appeal to the Tennessee Supreme Court. On January 12, 2007, the Tennessee

Supreme Court reversed the Knox County Chancery Court and held that the term

                                         -2-
limits did not violate the Tennessee Constitution. Jordan v. Knox County, 213

S.W.3d 751, 784-85 (Tenn. 2007). While the Tennessee Supreme Court upheld the

term limit laws Seider sought to enforce, it did not provide for new elections because

the term-limited officials “may continue as de facto officers until their successors are

named in accordance with law.” Id. at 784.

      One day before the Knox County Commission’s meeting to select appointees

to replace the term-limited officials, including the sheriff, pursuant to the mandate of

Jordan, the district court abstained from ruling on Seider’s claims. The district court

relied on Burford v. Sun Oil Co., 319 U.S. 315 (1943), for the proposition that

abstention was necessary to avoid needless conflict with a state’s administration of

its own affairs. It dismissed all of Seider’s claims with prejudice.

                                  II. DISCUSSION

      We may affirm for any reason supported by the record, even if the district court

did not rely on such grounds. Zaluski v. United Am. Healthcare Corp., 527 F.3d 564,

570 (6th Cir. 2008). We conclude that Seider’s claims for injunctive relief and

mandamus are moot because Knox County held an election for the office of sheriff

on August 7, 2008.

       With respect to the remaining damages claims, the district court should not

have dismissed the case. “[T]he power to dismiss under the Burford doctrine . . .

                                          -3-
derives from the discretion historically enjoyed by courts of equity.” Quackenbush

v. Allstate Ins. Co., 517 U.S. 706, 727-28 (1996). “While federal courts may stay

actions for damages based on abstention principles, we have not held that those

principles support the outright dismissal or remand of damages actions.” Id. at 721;

see also Superior Beverage Co., Inc. v. Schieffelin & Co., 448 F.3d 910, 913-14 (6th

Cir. 2006) (holding that under Quackenbush abstention is not appropriate in cases

with both equitable and damages claims). The district court therefore should not have

dismissed the damages claims, but only stayed the proceedings until the resolution

of the state issues. See Meyers v. Franklin County Court of Common Pleas, 23

Fed.Appx. 201, 206 (6th Cir. 2001) (affirming the district court’s exercise of Younger

abstention as to equitable relief, but finding only a stay appropriate for damages

claims). Because the state action is now complete, Seider is entitled to resolution on

the merits of his claims for damages.

      AFFIRMED in part, REVERSED in part, and REMANDED to the district

court for further proceedings consistent with this opinion.




                                         -4-